Title: From John Quincy Adams to Abigail Smith Adams, 12 March 1802
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Friday 12 March 1802.

I am sorry that we are again obliged to postpone our visit to you at Quincy, as George is this day breaking out with the meazles—His symptoms however are favourable, and we hope he will have the disorder lightly—I send out by William the two turkies and a fish. There is no Cod at market, for which reason I send a haddock—You will also receive a Rochefort cheese enclosed in a leaden cover—Of this Coll: T. H. Perkins with his respects requests my father’s acceptance—To complete the cargo, there is a puppy, of the pure Newfoundland breed, which Mr: Jeffrey presents to my father, and which may serve as a substitute for one of Blanch’s, the only one of her litter that surviv’d not being of the right sort.—We are all well, excepting George—Betsy Newcomb has had the meazles too and is quite recovered—
Your’s faithfully.
J. Q. A.